UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6493



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM PATRICK MILLER, a/k/a Scoop,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-98-7-MU)


Submitted:   June 12, 2001                 Decided:   June 21, 2001


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Patrick Miller, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Patrick Miller appeals the district court’s order

denying his motion filed under Fed. R. Crim. P. 33, in which he

sought a new trial based upon newly discovered evidence.    We have

reviewed the record and the district court’s opinion and find no

abuse of discretion. United States v. Christy, 3 F.3d 765, 768 (4th

Cir. 1993) (stating standard of review). Accordingly, we affirm on

the reasoning of the district court.   United States v. Miller, No.

CR-98-7-MU (W.D.N.C. filed Feb. 15, 2001; entered Feb. 16, 2001).

     Miller also asserts for the first time on appeal that he is

entitled to a new trial on drug quantity in light of the Supreme

Court’s decision in Apprendi v. New Jersey, 530 U.S. 466 (2000).

We reject his claim because there is no error, plain or otherwise,

given that Miller received a 235-month sentence. See United States

v. White, 238 F.3d 537, 542 (4th Cir. 2001) (noting that statutory

maximum is twenty years when drug quantity is not charged as ele-

ment of offense and found by jury beyond a reasonable doubt), cert.

denied,       U.S.    , 2001 WL 487738 (U.S. June 4, 2001) (No. 00-

9732).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                  2